        Case 1:19-cv-02316-RC Document 96-1 Filed 06/08/21 Page 1 of 1




                              CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the “Plaintiffs’ Motion For
Additional Time For Reply To Defendant Opposition To Plaintiffs’ Motion To Join
Michelle Boulton” upon the Court, the Defendants, and Plaintiffs, in the case of
Carmichael, et al., v. Blinken, et al., case no. 1-19-cv-02316-RC. The document was filed
and served to the court electronically.

               The Defendant was notified electronically:
               United States Attorney
               United States Attorney's Office
               c/o Christopher Hair
               555 4th Street, N.W.
               Washington, D.C. 20530
               To the Co-plaintiffs via United States mail at:
               William Mitchell Pakosz
               Box 25
               Matteson, Illinois 60443
               and,
               Lawrence Donald Lewis
               966 Bourbon Lane
               Nordman, Idaho 83848
               And,
               David Alan Carmichael
               1748 Old Buckroe Road
               Hampton, Virginia 23664
               And,
               Michelle Boulton
               8491 Hospital Dr., #178
               Douglasville, GA 30134-2412



       s/ David Alan Carmichael      Dated: June 8, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664
       (757) 850-2672 / david@freedomministries.life
